Visions Fed. Credit Union v Perez (2016 NY Slip Op 08593)





Visions Fed. Credit Union v Perez


2016 NY Slip Op 08593


Decided on December 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2016

Friedman, J.P., Moskowitz, Webber, Kahn, Gesmer, JJ.


381197/11

[*1] Visions Federal Credit Union as Successor by Merger to Paragon Federal Credit Union, Plaintiff-Respondent,
vMichael Perez, Jr., et al., Defendants-Appellants, Clerk of the Criminal Court of the City of New York, et al., Defendants.


Lettera & Mosiello Law Group, LLP, White Plains (Barak P. Cardenas of counsel), for appellants.
Dorf & Nelson LLP, Rye (Jonathan B. Nelson of counsel), for respondent.

Order, Supreme Court, Bronx County (John A. Barone, J.), entered March 20, 2015, which, following a traverse hearing, denied the motion of defendants Michael Perez, Jr. and Navia Perez to dismiss the complaint as against them for lack of personal jurisdiction, unanimously affirmed, without costs.
There exists no basis to disturb the hearing court's determination, based on an assessment of the witnesses'
credibility, that service was properly effected upon defendants. Defendants failed to establish that they did not reside at the mortgaged property where plaintiff's process server delivered and mailed the summons and complaint (see Arrufat v Bhikhi, 101 AD3d 441 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 22, 2016
DEPUTY CLERK